The appeal here is from order dismissing bill of complaint by which it was sought to enforce an alleged contractors lien against the owner on certain property.
The motion granted to dismiss the suit was based on the provisions of Sec. 84.04 sub-paragraph (3) Fla. Stats. 1941 (same F.S.A.) because contractor had not before institution of suit complied with the provisions of the statute, supra.
The decree must be affirmed on authority of Buker v. Webster,140 Fla. 470, 191 So. 385, and Dodson v. Florida Nursery 
Landscape Co., 138 Fla. 887, 190 So. 695.
Sections 84.29, 84.30 and 84.31, Fla. Stats. 1941 (same F.S.A.) can only be construed to apply in cases where the claimant contractor has established the right to enforce his lien as to at least a part of the amount claimed. In the instant case the contractor had by his non-compliance with Section 84.04, supra, forfeited his right to claim any lien and was, therefore, not entitled to have any judgment in his favor under Sections 84.29 et seq., supra.
Judgment affirmed.
So ordered.
BROWN, THOMAS and SEBRING, JJ., concur.